DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 18-30, drawn to a method for thermal treatment of a sulfur-containing ore, classified in C22B 1/02.
II. Claims 31-34, drawn to a facility for thermal treatment of a sulfur-containing ore, classified in F27B 1/005.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the invention of Group II, drawn to a facility for thermal treatment of a sulfur-containing ore, can be used calcine other minerals that do not contain sulfur, such as limestone or dolomite.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resource, or employing different search strategies or search queries). 
During a telephone conversation with Robert Michal on August 4, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 18-30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 31-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 03/24/2016. It is noted, however, that applicant has not filed a certified copy of the DE 10 2016 105 574.3 application as required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 09/17/2018 and 10/05/2020 have been considered by the examiner.

Claim Interpretation
	Claim 20 recites the limitation “wherein the driven off impurities including arsenic and/or antimony are contained in amounts of between 1 and 10% by weight, based on their content in the sulfur-containing ore used, and/or that the ore contains at least 70% by weight of copper, cobalt, gold and/nickel” In lines 1-4. Due to the recitation “and/or” in line 3, the above limitations are interpreted as the claim requiring at least one of two conditions:
The driven off impurities including arsenic and/or antimony are contained in amounts of between 1 and 10% by weight, based on their content in the sulfur-containing ore used
The ore contains at least 70% by weight of copper, cobalt, gold and/nickel
As such, claim 20 will be interpreted as only requiring only one of the above conditions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 recites the limitation “the sulfur contained in the ore is burned to sulfur dioxide and impurities contained are driven off in gaseous form” in lines 3-4. It is unclear if the limitation “impurities contained” in line 4 refers to impurities contained in the ore or impurities contained in the sulfur dioxide. While the recited sulfur is specified to be contained in the ore, it is not specified where the impurities are contained. Clarification and correction is required.
	Claim 19 recites the limitation “the calcined ore is fed into at least one further process stage” in lines 1-2. It is unclear what is encompassed by a further process stage, thus rendering the claim indefinite. The language “further process stage” implies the existence of a first process stage, but it is unclear what constitutes the first process stage. For instance, a process stage can have multiple interpretations, including:
Performing all the steps of claim 18
Performing the first step of claim of calcining the ore
Performing other step(s) not recited by claims 18 or 19
Clarification and correction is required.
Additionally, claim 19 recites the limitation “an exhaust gas from the process stage” in line 2. It is unclear whether “the process stage” refers to the “one further process stage” in line 2 of claim 19 or a previous process stage. Furthermore, it is not clear whether the exhaust gas is 
Claim 20 recites the limitation “the driven off impurities including arsenic and/or antimony are contained in amounts of between 1 and 10% by weight” in lines 1-2. Due to the use of the term “including”, it is unclear whether the arsenic and/or antimony was already present in the driven off impurities or if the arsenic and/or antimony are an additional feature of claim 20. If the limitation is directed to the former, then there is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “the driven off impurities” including arsenic and/or antimony. If the limitation is directed to the latter, then the claim should read “the driven off impurities include arsenic and/or arsenic” to clarify that the arsenic and/or antimony is a further limitation. Clarification and correction is required. 
Claim 21 recites the limitation "the oxygen content" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim, as it is unclear whether the oxygen content was already present in the recycling gas. The recycling gas, first recited in claim 18, is produced when an exhaust gas is fed into a gas purification. However, claim 18 does not specify the composition of the recycling gas after purification. Thus, it is not immediately clear that the recycling gas possesses an oxygen content. Clarification and correction is required.
Claim 25 recites the limitation “the recycling gas is a mixture of several exhaust gases and/or gases which are used for cooling” in lines 1-2. The term "several" in claim 25 is a relative term which renders the claim indefinite.  The term "several" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is several gases, rendering the claim indefinite. Clarification and correction is required
Claim 26 recites the limitation “the ore after the reactor is fed into a melt” in lines 1-2. It is unclear whether the limitation “the ore after the reactor” refers to the ore after undergoing the calcining step in lines 2-4 of claim 18 (which takes place in a reactor) or if the limitation refers to the ore at another stage in the process. The phrase “after the reactor” does not provide enough context to determine what stage the ore is at in the process. Clarification and correction is required. 
	Claim 28 recites the limitation “the SO2 with addition of air” in line 1. It is unclear whether the “addition of air” was already present in the SO2 or if “with addition of air” is an added feature of claim 28.  If the limitation is directed to the former, then there is insufficient antecedent basis for this limitation in the claim, because while claims 27 and 18, upon which claim 28 is dependent, recite sulfur dioxide, there is no prior recitation of a sulfur dioxide with an addition of air. Clarification and correction is required.
	Additionally, claim 28 recites “the SO2” in line 1. It is unclear if the SO2, recited as a chemical formula, refers to the “sulfur dioxide” recited in claims 18 and 27. Even though SO2 is the chemical formula of sulfur dioxide, the use of multiple, differing terms creates ambiguity as to whether they refer to the same component in the process. Thus, if the limitation does refer to the same component, the limitation should recite “the sulfur dioxide” rather than “the SO2”, maintaining consistency with terminology used in previous claims. Clarification and correction is required.
2”. As set forth for claim 28 above, it is unclear if “SO2” refers to the same component as “sulfur dioxide” due to the differing terminologies used throughout the claims. Clarification and correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-19, 22-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Stroder et al.(US 2006/0230879 A1, listed in IDS filed 09/17/2020) in view of Gabler, Jr. et al. (US 3857767 A) and Hannaford et al. (US 6482373 B1).
	Regarding claim 18, Stroder teaches a method and a plant for the heat treatment of sulfidic ores, in which solids are heated to a temperature of approximately 450 to 1500 °C in a fluidized bed reactor (Abstract). The reactors are supplied with oxygen-containing gas ([0019]), with exhaust gases from the heated ores containing sulfur dioxide, or SO2 ([0024]). The plant preferably comprises a gas cleaning stage with a hot-gas electrostatic precipitator and/or a wet-gas treatment, in which at least a part of the exhaust gases are further cleaned ([0024]), which reads on a gas purification. The cleaned exhausts gases can then be returned, for example as preheated fluidizing gas, back into the fluidized bed reactor ([0024]).
Stroder additionally teaches that the process of roasting ores with excess of oxygen to form metal oxides is exothermal, so that usually no further heat has to be supplied to the reactor or the reactor stage ([0019]-[0020]), which reads on operating the reactor in an autothermal manner.

Gabler, Jr. teaches a process for the recovery of copper from chalcopyrite ore concentrates comprising partial roasting of the concentrate to produce a calcine (Abstract). This is most conveniently and efficiently accomplished by roasting the concentrate in a fluidized bed under controlled oxidizing conditions, where the amount of oxygen in the fluidizing gas is controlled so only a partial roasting is obtained (Column 1, lines 38-43). This results in removal of about 20 to 25 percent of sulfur in the concentrate, and formation of products consisting mainly of sulfur dioxide, troilite, and bornite (Column 1, lines 43-46). 
Gabler, Jr. further teaches that excessive oxidation may result in formation of hematite, magnetite, copper oxide, or copper sulfate. Hematite and magnetite reduce the amount of iron that can be leached, while copper oxide and copper sulfate are both soluble during leaching, leading to nonrecoverable copper losses (Column 1, lines 47-53). On the other hand, if an insufficient amount of sulfur is removed during roasting, the products will either be beta or gamma chalcopyrite, neither of which can be leached of iron, which introduces problems during copper leaching (Column 1, lines 54-60). Thus, a carefully controlled oxidative fluidized bed roast produces the required phases for iron leaching and minimizes copper loss (Column 1, lines 60-64). 
Stroder and Gabler, Jr. are analogous because both are directed to calcining sulfur-containing ores in a fluidizing bed reactor.

Additionally, while Stroder teaches the cleaned exhaust gases being returned to the fluidized bed reactor as preheated fluidizing gas, Stroder is also silent regarding the specific temperature of the preheated fluidizing gas.
Hannaford teaches a process for roasting ores with metal values such as precious metal ores in a fluid bed roaster (Abstract), including refractory ores, ore concentrates, or ore tailing which include arsenic-, carbon- and/or sulfur-containing components (Column 1, lines 14-18). Off-gases are introduced into an electrostatic precipitator 117 to remove substantially all residual dust in the off-gas (Column 17, lines 53-55). The exit temperature of the off-gas from the electrostatic precipitator is at about 350 °C, with about half of the exit gases being recycled via pump 118 to the circular fluidized bed reactor (Column 17, lines 56-60; see Figure 7). This reads on the recycling gas having a temperature of >100 °C.
	Stroder and Hannaford are analogous because both are directed to roasting sulfur-containing ores and producing sulfuric acid from the exhaust gas containing sulfur dioxide.
As Stroder teaches cleaned exhaust gases being returned to the fluidized bed reactor as preheated fluidizing gas but is silent regarding what temperature the cleaned exhaust gases should be preheated to, one would naturally look to the prior to determine appropriate 
Regarding claim 19, modified Stroder teaches all the limitations of claim 18 above. Stroder further teaches that the sulfidic ores pass can be discharged into a second reactor ([0041]; see 9 in Figure 1), which reads on a further process stage. As stated for claim 18 above, Hannaford teaches the exit temperature of the off-gas from the electrostatic precipitator being about 350 °C, with about half of the exit gases being recycled via pump 118 to the circular fluidized bed reactor (Column 17, lines 56-60; see Figure 7).
Regarding claim 22, modified Stroder teaches all the limitations of claim 18 above. Stroder teaches that the cleaned exhaust gases can be returned as preheated fluidizing gas into the annular fluidized bed of the first and/or second reactor ([0024]). 
Regarding claim 23, modified Stroder teaches all the limitations of claim 18 above. As stated for claim 18 above, Hannaford teaches the exit temperature of the off-gas from the electrostatic precipitator being about 350 °C, with about half of the exit gases being recycled via pump 118 to the circular fluidized bed reactor (Column 17, lines 56-60; see Figure 7). This reads on the recycling gas having a temperature between 100 and 600 °C. 
Regarding claim 24, modified Stroder teaches all the limitations of claim 18 above. In an example embodiment of roasting zinc blende, approximately 96,200 Nm3/h of solids-laden gas mixture had the following composition: 9.4 vol-% SO2, 77.8 vol-% N, 5.5 vol-% O2, and 7.3 vol-% 2O ([0077]-[0081]). The exhaust gas is cleaned and eventually passed into the first and second reactors ([0082]-[0083]). The weight proportion of the residual oxygen can be calculated:
                
                    M
                    o
                    l
                    e
                    c
                    u
                    l
                    a
                    r
                     
                    w
                    e
                    i
                    g
                    h
                    t
                     
                    o
                    f
                     
                    
                        
                            O
                        
                        
                            2
                        
                    
                    =
                    32
                    
                        
                            g
                        
                        
                            m
                            o
                            l
                        
                    
                    ,
                     
                     
                    M
                    o
                    l
                    e
                    c
                    u
                    l
                    a
                    r
                     
                    w
                    e
                    i
                    g
                    h
                    t
                     
                    o
                    f
                     
                    S
                    O
                    
                        
                        
                            2
                        
                    
                    =
                    64
                    
                        
                            g
                        
                        
                            m
                            o
                            l
                        
                    
                
             
                
                    M
                    o
                    l
                    e
                    c
                    u
                    l
                    a
                    r
                     
                    w
                    e
                    i
                    g
                    h
                    t
                     
                    o
                    f
                     
                    N
                    =
                    14
                    
                        
                            g
                        
                        
                            m
                            o
                            l
                        
                    
                    ,
                     
                    M
                    o
                    l
                    e
                    c
                    u
                    l
                    a
                    r
                     
                    w
                    e
                    i
                    g
                    h
                    t
                     
                    o
                    f
                     
                    
                        
                            H
                        
                        
                            2
                        
                    
                    O
                    =
                    18
                    
                        
                            g
                        
                        
                            m
                            o
                            l
                        
                    
                
             
                
                    
                        
                            
                                
                                    5.5
                                
                                
                                    100
                                
                            
                        
                    
                    
                        
                            32
                        
                    
                    =
                    1.76
                     
                    g
                     
                    o
                    f
                     
                    
                        
                            O
                        
                        
                            2
                        
                    
                
            		                
                    
                        
                            
                                
                                    9.4
                                
                                
                                    100
                                
                            
                        
                    
                    
                        
                            64
                        
                    
                    =
                    6.016
                     
                    g
                     
                    o
                    f
                     
                    S
                    O
                    
                        
                        
                            2
                        
                    
                
                   
                
                    
                        
                            
                                
                                    77.8
                                
                                
                                    100
                                
                            
                        
                    
                    
                        
                            14
                        
                    
                    =
                    10.892
                     
                    g
                     
                    o
                    f
                     
                    
                        
                            N
                        
                        
                            2
                        
                    
                
            		                
                    
                        
                            
                                
                                    7.3
                                
                                
                                    100
                                
                            
                        
                    
                    
                        
                            18
                        
                    
                    =
                    1.314
                     
                    g
                     
                    o
                    f
                     
                    
                        
                            H
                        
                        
                            2
                        
                    
                    O
                
                   
                
                    
                        
                            1.76
                             
                            g
                             
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                        
                            19.982
                             
                            g
                             
                            T
                            o
                            t
                            a
                            l
                        
                    
                    =
                     
                    8.81
                     
                    w
                    t
                    %
                     
                    
                        
                            O
                        
                        
                            2
                        
                    
                
             
Thus, the exhaust gas of proportion of oxygen is about 8.81% by weight, which lies in the claimed range of between 3 and 20%.
	Regarding claim 25, modified Stroder teaches all the limitations of claim 18 above. Stroder teaches the dedusted exhaust gas can be passed as fluidizing gas into the reactors 1 and 9 via conduits 6 and 13, respectively. Further gas, which may also be a different gas, may in this case be supplied to the fluidizing gas after cleaning ([0046]; see Figure 1). Since additional gas can be supplied to the fluidizing gas after cleaning, and the exhaust gas can be continuously recycled, this reads on the recycling gas being a mixture of several exhaust gases.
	Regarding claim 27, modified Stroder teaches all the limitations of claim 18 above. Stroder further teaches that the dedusted exhaust gas can be passed to a plant 33 for the production of sulfuric acid ([0046], see 33 in Figure 1. However, Stroder does not teaches gas from this process being returned back into the reactor as recycling gas or constituent of the recycling gas.
2-containing exhaust gas is obtained and purified, and may be sent to an acid plant producing sulfuric acid wherein surplus oxygen employed in the acid plant is recirculated to an appropriate place in the process, such as the circulating fluid bed (Column 6, lines 18-22). Hannaford teaches recirculating the surplus oxygen to the fluid bed is a more efficient utilization of oxygen employed in the process (Column 6, lines 23-24). 
	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have recirculated surplus oxygen from the sulfuric acid plant taught in Stroder back into the fluidized bed reactor as taught by Hannaford, because recirculating the surplus the oxygen is a more efficient use of the oxygen employed in the process.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stroder in view of Gabler, Jr. and Hannaford as applied to claim 18 above, and further in view of Lahtinen et al. (WO 2015/173472 A1).
	Regarding claim 20, modified Stroder teaches all the limitations of claim 18 above. While Stroder teaches that the sulfidic ore may contain gold, zinc, silver, nickel, copper, and/or iron ([0018]; claim 7), Stroder is silent on whether the ore contained at least 70% by weight of copper, cobalt, gold and/or nickel. Additionally, Stroder does not teach the driven off impurities 
	Lahtinen teaches a method of converting copper containing material to blister copper comprising: providing copper containing material comprising copper sulfides and iron sulfide, and reacting the copper containing material in a furnace with an oxygen containing gas (Abstract). The process is particularly suitable for copper containing materials having high copper content, such as matte and/or white metal, where the copper concentration is at least 35 wt%, in particular from 40 to 78 wt%, more preferably from 55 to 75 wt% of the total weight of the copper containing material (page 3, lines 25-29). This overlaps with the claimed range of at least 70% by weight of copper, cobalt, gold and/or nickel. The MPEP states that “In the case where the claim ranges ‘overlap or lie inside the ranges disclosed by the prior art’ a prima facie case of obviousness exists” (See MPEP 2144.05(I)). Additionally, the copper containing material may also comprise minor amounts of other components including As (page 3, lines 33-34), with Lahtinen teaching that roasting is performed to reduce impurities, including sulfur, antimony and arsenic (page 1, lines 10-11).
Stroder and Lahtinen are analogous because both are directed to roasting sulfide-containing ores.
	As Stroder teaches that the sulfidic ore may contain gold, zinc, silver, nickel, copper, and/or iron, but does not specify a preferred amount of said components, one would naturally look to the prior art to determine the composition of ores that are appropriate for roasting. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the copper containing material taught by . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stroder in view of Gabler, Jr., and Hannaford as applied to claim 18 above, and further in view of Van Leirsburg (US 4409190 A).
	Regarding claim 21, modified Stroder teaches all the limitations of claim 18 above. Stroder teaches the gas introduced into the fluidized beds of the reactors may be air, air enriched with oxygen or some other oxygen-containing gas ([0019]). Additionally, Stroder teaches that the object of its invention is to more efficiently heat treat sulfidic ores ([0006]), as the temperature in the reactors of prior methods and plants could only be scarcely regulated, impairing the roasting result ([0005]). The reactors are also provided with temperature-control elements 15 and 16, which are for example flowed through by water ([0044]). However, Stroder is silent on the oxygen content of the recycling gas being used as command or control variable for controlling or regulating the temperature in the reactor.
	Van Leirsburg teaches a process for the recovery of cobalt from spent catalyst particles, where the particles are roasted and subsequently leached (Abstract). The particles are first roasted to remove carbonaceous and sulfur residues at a temperature of between 400 °C and 600 °C (Column 1, line 68 – Column 2, line 2). Van Leirsburg further teaches that temperature control can be accomplished by controlling the amount of oxygen that goes into the roasting oven by dilution of the oxygen containing gas, usually air, with an inert gas such as nitrogen (Column 2, line 21-24). 

	Since Stroder teaches the importance of temperature regulation in the reactors as well as the temperature-control elements but does not limit temperature control to a single device or method, one would naturally look to the prior art to determine how to regulate temperature during roasting. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have controlled the temperature reactor in the process of Stroder by adjusting the amount of oxygen entering the reactor as taught by Van Leirsburg. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Stroder in view of Gabler, Jr. and Hannaford as applied to claim 18 above, and further in view of Haglund (US 2209331 A).
	Regarding claim 26, modified Stroder teaches all the imitations of claim 18 above. However, Stroder does not teach that the ore after the reactor is fed into a melt and exhaust gas from this melt and/or a gas from cooling downstream of it is returned back into the reactor as recycling gas or constituent of the recycling gas. 
	Haglund teaches a process for roasting or roasting and smelting of materials containing sulphides, such as sulphides and sulphide-ores (pg. 1, left column, lines 1-4). The roasting of the sulphide material is effected by dispersing the fine divided sulphide material in an oxidizing stream of gas preferably consisting of oxygen or air enriched with oxygen. After the roasting, the material is either collected in a solid state or in the form of a molten bath (pg. 1, left 2 (pg. 1, right column, lines 6-13). The gases recovered after molten sulphide reacts with the SO2 are passed to a sulphur recovery step and from this step SO2 may be recycled to the initial roasting stage (pg. 2, right column, lines 8-11; see Figure 1).
	Stroder and Haglund are analogous because both are directed to roasting sulfide ores and producing sulfur dioxide.
	As Stroder teaches a method and plant for heat treating sulfidic ores but is silent on how to process the ores after heat treatment, one would naturally look to the prior art to determine how to recover metals from the heat treated ores. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have fed the heat treated ores of Stroder to a molten bath, followed by recycling the SO2 from the melt reaction back into the initial reactor of Stroder, as taught by Haglund, in order to recover metal from the heat treated ores. 

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Stroder, Gabler, Jr., and Hannaford as applied to claim 27 above, and further in view of Homme, Jr. (US 4088742 A).
	Regarding claim 28, modified Stroder teaches all the limitations of claim 27 above. However, modified Stroder does not teach that the SO2 with addition of air is reacted to SO3 and a gas which is poor in oxygen and that the gas which is poor in oxygen is returned back into the reactor as recycling gas or constituent of the recycling.

Homme, Jr. further teaches the gas stream from the intermediate absorption comprises about 10 to about 11 percent by volume oxygen (Column 7, lines 25-29), which reads on a gas which is poor in oxygen. Applicant’s instant specification states that the term “poor in oxygen” means a proportion of oxygen which is lower than 21% by volume, preferably lower than 18% by volume (pg. 6, lines 11-15). 
	Stroder and Homme, Jr. are analogous because both are directed to plants for producing sulfuric acid from sulfur dioxide gases.
	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the sulfuric acid production plant taught by Stroder use to the double conversion, double absorption process taught by Homme, Jr. to produce sulfuric acid, because Homme, Jr.’s contact sulfuric acid process would reduce 
	Regarding claim 29, modified Stroder teaches all the limitations of claim 28 above. Homme, Jr. further teaches that the gas stream is cooled with sulfuric acid to effect absorption of sulfur trioxide therefrom in two stages that are series connected (Column 1, lines 28-30 and 48-49; see 3 and 7 in Figure 1). The first gas stream is serially passed through three heat exchangers (Column 9, lines 28-29; see 31-33 in Figure 2), which is then mixed with the second bypass gas stream and passed through two subsequent heat exchangers (Column 10, lines 3-5 and 9-10; see 34-35 in Figure 2). 
	Regarding claim 30, modified Stroder teaches all the limitation of claim 29 above. Homme, Jr. teaches that the gas stream from the intermediate absorption means may comprise in the order of about 0.5 to about 2 percent by volume of sulfur dioxide, 10 to about 11 percent by volume of oxygen, the balance principally comprising nitrogen (Column 7, lines 25-29). Given the molecular weights of each of these components, the weight percent of oxygen in the gas stream is calculated as follows:
	                
                    M
                    o
                    l
                    e
                    c
                    u
                    l
                    a
                    r
                     
                    w
                    e
                    i
                    g
                    h
                    t
                     
                    o
                    f
                     
                    
                        
                            O
                        
                        
                            2
                        
                    
                    =
                    32
                    
                        
                            g
                        
                        
                            m
                            o
                            l
                        
                    
                    ,
                    S
                    
                        
                            O
                        
                        
                            2
                        
                    
                    =
                    64
                    
                        
                            g
                        
                        
                            m
                            o
                            l
                        
                    
                    ,
                     
                    
                        
                            N
                        
                        
                            2
                        
                    
                    =
                    28
                
             
                
                    
                        
                            
                                
                                    11
                                
                                
                                    100
                                
                            
                        
                    
                    
                        
                            32
                        
                    
                    =
                    3.52
                     
                    g
                     
                    o
                    f
                     
                    
                        
                            O
                        
                        
                            2
                        
                    
                
            		                
                    
                        
                            
                                
                                    2
                                
                                
                                    100
                                
                            
                        
                    
                    
                        
                            64
                        
                    
                    =
                    1.28
                     
                    g
                     
                    o
                    f
                     
                    S
                    
                        
                            O
                        
                        
                            2
                        
                    
                
                   
                
                    
                        
                            
                                
                                    87
                                
                                
                                    100
                                
                            
                        
                    
                    
                        
                            28
                        
                    
                    =
                    21.75
                     
                    g
                     
                    o
                    f
                     
                    
                        
                            N
                        
                        
                            2
                        
                    
                
             
                
                    
                        
                            3.52
                             
                            g
                             
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                        
                            26.55
                             
                            g
                             
                            T
                            o
                            t
                            a
                            l
                        
                    
                    =
                     
                    13
                     
                    w
                    t
                    %
                     
                    
                        
                            O
                        
                        
                            2
                        
                    
                
             
The weight of oxygen of 13% is within the claimed ranged of between 3 and 20%. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H LEUNG whose telephone number is (408)918-7654.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 9:00-6:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH D HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP H LEUNG/Examiner, Art Unit 1733                                                                                                                                                                                                        
/VANESSA T. LUK/Primary Examiner, Art Unit 1733